Title: To George Washington from Colonel Moses Hazen, 24 December 1778
From: Hazen, Moses
To: Washington, George


  
    Sir
    Camp Near Danbury [Conn.] 24th Decemr 1778
  
Your Excellencys letter of the 30th Novr and 7th Decemr I have had the Honr to receive.
  I must now beg to lay before Your Excellency Some Particular Circumstances with respect to my own Regt and then Sollicit your Directions or orders thereon—We have received at Hartford an ample Supply of exceeding good uniform Cloathing, Such as coats, waistcoats, & Breeches, we have also received a Considerable Supply of Shirts, Shoes, and Stockings the Shoes are Chiefly worn out and the Shirts and Stocking won’t last long—we have likewise received Two hundred and fifty Two Blanketts for five hundred & Seven men—In this article I am persuaded there has been a Mistake as my Regiment Which Compose Near half the Brigade, has Not received a Third of the Blanketts Sent from Fredricksberg by Mr Thomson, the Division was made by himself—The large Provisions, of those Small Specsies of Cloathing &ca made by the Several & Respective States for their own Troops in the field, with whom we Serve, leave this Regiment on an unequal footing—a hardship which I am persuaded your Excellency is Sensible of, and that you will in time indeavour to provide  
    
    
    
    a Remedy—It is unnecessary for me to relate to your Excellency the Necessity of a Soldiers having Shoes in order to fit him for the Service of his Country—or a Change of Shirts & Stockings for the Preservation of his health—I therefore beg your Excellency will please to Direct Some method by which this Regiment may be Supplied with hatts Shirts Shoes and Stocking—and as I wish to Take every measure and all Possible care in preserving the uniform Cloathing, I would beg to propose a linen Coat, or hunting Shirt, and overalls for the Spring—That the uniform Cloathing may be Packd up and Laid by During the hott weather in Sum<mer> and for this purpose I beg your Excellency will please to order a Sufficient Quantity of Course Linen from <the> Public Store at Boston to be made up by our own Taylors in Camp During the winter.
  As this will be handed to your Excellency by Major Reid a man of observation a Military Geneous and a good Soldier—who parfectly knows the State and Condition of the Regiment: It is unnecessary for me <to> Inlarge as <he> will be able to inform you more Pa<rticularly> and as it is a necessary part of my Duty to See my o<wn> Regiment provided in Such a manner as will render it all times fit for Service, I hope your Excellency will <forgive> the Trouble I have given on this occasion. I have the Honr to be Your Excellencys most obedt and most devoted Huml. Servt

  Moses Hazen

